PER CURIAM.
Former counsel for the wife in an ongoing dissolution of marriage proceeding seeks review of a nonfinal order granting her motion to release discovery papers to her, in spite of her delinquency in paying fees she owes the firm. The firm filed a notice of retaining lien. We grant the petition.
In granting release of the files, the trial court stated that the “firm does not have a contract or a court order granting a retaining lien.” But the firm did have an implied-in-fact contract, even if not written, and did not need a court order to maintain its lien. Andrew Hall & Assocs. v. Ghanem, 679 So.2d 60, 61-62 (Fla. 4th DCA 1996).
The order on review is capable of causing irreparable harm to the firm’s retaining lien. Rutherford, Mulhall & Wargo, P.A. v. Antidormi, 695 So.2d 1300 (Fla. 4th DCA 1997). Accordingly, the petition is granted and the order is hereby quashed.

Petition Granted.

POLEN, FARMER and KLEIN, JJ., concur.